      Case 3:19-cv-00052-LRH-CBC Document 18 Filed 07/16/19 Page 1 of 3



1    SULLIVAN LAW
     A Professional Corporation
2    GENE M. KAUFMANN, NV Bar No. 6704
     J. D. SULLIVAN, NV Bar No. 5516
3    1625 Highway 88, Suite 401
     Minden, Nevada 89423
4
     Telephone:     (775) 782-6915
5    Telecopier:    (775) 782-3439
6    Attorneys for Plaintiffs
     KELLY D. STEPHENSON and
7    CHRISTINE STEPHENSON
8
9                           UNITED STATES DISTRICT COURT
10                               DISTRICT OF NEVADA
11
12
13   KELLY D. STEPHENSON, an                   3:19-cv-00052-LRH-CBC
     individual; and CHRISTINE
14   STEPHENSON, an individual,                STIPULATION TO DISMISS
15                       Plaintiffs,              AND ORDER THEREON
16                 vs.
17   GARDNER TRUCKING, INC., a
     California corporation; JOSEPH P.
18   HOLLINGSHEAD, an individual; and
     DOES 1 through 50, inclusive,
19
                         Defendants.
20                                     /
21
22         PLAINTIFFS, KELLY D. STEPHENSON and CHRISTINE STEPHENSON,
23   by and through their undersigned counsel, and DEFENDANTS, GARDNER
24   TRUCKING, INC.,and JOSEPH P. HOLLINGSHEAD, by and through their
25   undersigned counsel, hereby stipulate to dismiss the within action,
26   pursuant to settlement, each party to bear their own costs and
27   attorney’s fees.
28   ///
      Case 3:19-cv-00052-LRH-CBC Document 18 Filed 07/16/19 Page 2 of 3



1    Dated:   July 15, 2019           SULLIVAN LAW
                                      A Professional Corporation
2
                                      /s/ Gene M. Kaufmann
3                                     Attorneys for Plaintiffs
4
5    Dated:   July 15, 2019           WILSON ELSER
                                      A Limited Liability Partnership
6
                                      /s/ Jonathan C. Pattillo, Esq.
7                                     Attorneys for Defendants Gardner
                                      Trucking, Inc., and Joseph P.
8                                     Hollingshead
9
10
11
         IT IS SO ORDERED.
12
13   Dated:    July 18, 2019
              ________________                _________________________
                                            _________________________________
                                              U.S.
                                            LARRY R.District   CourtSTATES
                                                      HICKS UNITED    Judge
14
                                            DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                     - 2 -
